NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 27, 2016* 
                                Decided October 28, 2016 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          KENNETH F. RIPPLE, Circuit Judge 
 
No. 15‐2606 
 
DERRICK HARRISON,                                Appeal from the United States District 
              Plaintiff‐Appellant,               Court for the Northern District of Illinois, 
                                                 Eastern Division. 
              v.                                  
                                                 No. 13 C 3256 
WEXFORD HEALTH SOURCES, INC.,                     
et al.,                                          Thomas M. Durkin, 
              Defendants‐Appellees.              Judge. 
                                              

                                        O R D E R 

       Derrick Harrison, an Illinois inmate, sued two prison employees, Wexford Health 
Sources, and the prison’s medical director for deliberate indifference in treating his back 
injury after he fell while trying to close several high windows. The district court granted 
the defendants’ motions for summary judgment. We affirm. 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2606                                                                            Page 2 
 
        Unless otherwise noted the following facts are undisputed and presented in the 
light most favorable to Harrison, the party opposing summary judgment. See Hooper v. 
Proctor Health Care Inc., 804 F.3d 846, 849 (7th Cir. 2015). On a chilly November day at 
Statesville Correctional Center, Harrison, who was performing janitorial work, was 
directed by a prison officer to close a series of windows eight feet off of the ground. After 
climbing a “bullpen cage” to reach the windows, Harrison slipped and fell onto a plastic 
food cart, injuring his back and neck. Harrison said that his back and neck felt stiff and in 
pain and that it was difficult for him to move. Sergeant Troy Mayes had been walking 
with Jennifer Encarnacion, a nurse, on her rounds distributing medication to prisoners in 
their cells, and she instructed Mayes to call the prison’s Health Care Unit, which 
scheduled Harrison an appointment for the following day. 
         
        At his appointment Harrison received prescriptions for anti‐inflammatory, 
muscle relaxing, and pain‐relieving medications. Two days later Harrison underwent 
x‐rays of his cervical and lumbar spines. Harrison was referred to Dr. Saleh Obaisi, 
Statesville’s medical director and a Wexford employee, who told Harrison that the 
x‐rays were negative and injected an anti‐inflammatory drug into Harrison’s pelvis as 
well as a pain reliever into one of his hands. Dr. Obaisi also gave Harrison a two‐week 
no‐activity permit. Dr. Obaisi saw Harrison five more times over the ensuing three 
months and ordered additional prescriptions for muscle relaxers and pain relievers. 
Harrison reported that his back pain gradually lessened.   
         
        But some pain lingered, so four months after the accident, Dr. Obaisi referred 
Harrison to a neurosurgeon at the University of Illinois Medical Center. An MRI was 
taken of Harrison’s lower back, and it showed some degeneration of his lumbar spine. 
Over the next year and a half, Harrison visited Dr. Obaisi and other Wexford doctors 
almost every month. After Harrison complained that his back pain had worsened, he 
received a second MRI, new prescriptions, and physical therapy. 
         
        Harrison brought this suit under 42 U.S.C. § 1983 arguing that the prison 
defendants gave him improper medical care in violation of the Eighth Amendment.   
Harrison asserted that Dr. Obaisi acted with deliberate indifference by not prescribing a 
particular antidepressant drug that, Harrison said, helped him sleep; Harrison also 
claimed that Dr. Obaisi delayed ordering him an MRI for five months and delayed 
letting him see a specialist for 17 months. Harrison added that Wexford had a written 
policy to provide prisoners with a bare minimum of medical care in violation of the 
Eighth Amendment. As a final matter, Harrison contended that Mayes and Encarnacion 
No. 15‐2606                                                                              Page 3 
 
acted with deliberate indifference to his injury and pain by not providing immediate 
medical care after his fall.1   
             
            Throughout the proceedings, Harrison also made seven requests for recruited 
counsel, none of which the court granted. In his first, second, fourth, and sixth requests, 
Harrison argued he lacked the medical knowledge to challenge his diagnosis or the legal 
sophistication to show that his treatment was inadequate. In his first, second, fifth, and 
seventh requests, Harrison asserted that imprisonment constraints prevented him from 
obtaining sufficient access to relevant legal authorities and discovery materials. And in 
his third and sixth requests for counsel, Harrison noted that a jailhouse lawyer who had 
helped him litigate his case could no longer offer assistance. 
             
            The district court ultimately granted summary judgment for the defendants. The 
court concluded that although Harrison had an objectively serious medical condition, 
the defendants had not acted with deliberate indifference. Dr. Obaisi, the court 
determined, had been “responsive” to Harrison’s complaints, repeatedly giving him 
physical examinations, prescribing pain relievers and muscle relaxers, and ordering 
diagnostic examinations, including two MRIs and a referral to specialists at UIC. As for 
Wexford, the court found that it had “consistently” given Harrison access to Stateville 
medical professionals and outside specialists. With regard to Mayes, a nonmedical 
professional, the court decided that he justifiably relied on the Health Care Unit’s 
medical judgment that Harrison could receive treatment the day after his fall. As for 
Nurse Encarnacion, the court determined that Harrison’s condition did not present a 
medical emergency requiring immediate care from her, and she was not responsible for 
the Health Care Unit’s delay in providing Harrison treatment.   
             
            On appeal Harrison asserts that Dr. Obaisi acted with deliberate indifference by 
waiting 17 months to refer him to a specialist and by prescribing medication that the 
doctor knew would not be effective. But as the district court explained, Harrison has not 
pointed to any evidence in the record reflecting that the treatment was “blatantly 
inappropriate” or otherwise violated professional medical standards. Pyles v. Fahim, 771 
F.3d 403, 409 (7th Cir. 2014) (internal citation and quotation marks omitted). During 
these 17 months, Dr. Obaisi regularly altered Harrison’s prescriptions for pain‐relieving, 
anti‐inflammatory, and muscle‐relaxing drugs based on Harrison’s condition. Dr. Obaisi 
also ordered and reviewed Harrison’s MRI to ensure that he properly diagnosed his 
                                                 
            1  Harrison did not raise his retaliation claim against Mayes on appeal, and we 

therefore do not consider it. 
No. 15‐2606                                                                           Page 4 
 
injury. Because the record does not contain evidence showing that Dr. Obaisi’s care 
violated professional medical standards, the district court properly granted Dr. Obaisi 
summary judgment. 
         
        Harrison reiterates that Wexford violated its own policy of having a doctor onsite 
and impermissibly delayed in providing him initial treatment after his fall. He contends 
that Wexford should have given him pain‐relieving medication shortly after his injury 
instead of making him cope with significant pain until his appointment. “A delay in 
treatment may constitute deliberate indifference if the delay exacerbated the injury or 
unnecessarily prolonged an inmate’s pain.” McGowan v. Hulick, 612 F.3d 636, 640 (7th 
Cir. 2010).   
         
        We agree with the district court that the record does not contain evidence from 
which a jury reasonably could conclude that Harrison’s fall created a medical emergency 
requiring immediate treatment. Because Harrison “has not established a constitutional 
problem with his treatment and thus did not suffer actionable injury from the policy he 
attributes to the corporation,” Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th 
Cir. 2013), we need not consider whether Wexford violated its alleged policy. 
         
        Harrison also contends that Mayes, upon learning that the Health Care Unit 
would not treat him until the next day, acted with deliberate indifference by not 
instructing Encarnacion to provide him with immediate medical care. But as Mayes 
explained in his affidavit, he could not order Encarnacion to care for Harrison because 
Mayes lacked the authority to give this directive. Harrison apparently expects that 
Mayes should have second‐guessed the Health Care Unit’s determination that Harrison 
did not require immediate medical attention. But Harrison has pointed to no evidence 
showing that Mayes had a culpable state of mind or recklessly disregarded his pain 
when Mayes deferred to this unit’s decision that Harrison be treated the next day. See 
Knight v. Wiseman, 590 F.3d 458, 465 (7th Cir. 2009). The district court therefore correctly 
granted Mayes summary judgment.   
         
        Harrison finally asserts that Encarnacion violated the Eighth Amendment by not 
stabilizing his condition soon after his fall even though the Health Care Unit determined 
that he could wait to receive treatment. Harrison imputes to Encarnacion responsibility 
for his care that she did not have. Given the lack of evidence that Harrison’s injury 
created a medical emergency, Harrison cannot create a fact question that Encarnacion 
violated professional medical standards when she referred his case to the Health Care 
Unit. Further, because Encarnacion was not responsible for the Health Care Unit’s delay 
No. 15‐2606                                                                           Page 5 
 
in treating Harrison, he also cannot raise a fact question over her treatment of his injuries 
and pain.   
         
        Harrison also argues that the district court should not have denied his requests 
for recruited counsel because, he asserts, he lacked the expertise and sophistication to 
evaluate Wexford’s medical diagnosis of his condition. With regard to the denial of 
Harrison’s second motion for recruited counsel, the district court should have assessed 
Harrison’s competency to litigate his claims given their complexity. See Olson v. Morgan, 
750 F.3d 708, 712 (7th Cir. 2014). But we have no reason to conclude that recruited 
counsel would have affected this case’s outcome. See Tidwell v. Hicks, 791 F.3d 704, 709 
(7th Cir. 2015). We therefore uphold the district court’s decisions to deny Harrison’s 
motions for recruited counsel. 
                                                                                              
                                                                               AFFIRMED.